DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-19 are pending in this Office Action.
Claim(s) 1-2, 4-5, 7-9, 12-13, and 15-19 are amended.

Response to Arguments
Applicant's arguments filed on 07/19/2022 with respect to the rejections of claims 1-19 under 35 USC 112, 35 USC 102, and 35 USC 103, in light of amended claims 11-2, 4-5, 7-9, 12-13, and 15-19, have been fully considered and are persuasive. Accordingly, the rejections under 35 USC 112, 35 USC 102, and 35 USC 103 have been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11128384 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Regarding Claim 1:

Reference (US 11128384 B2) Claim 1 
Instant Application (17/407479) Claim 1 
A fiber amplifier, comprising a first power amplifier, a wavelength level adjuster, and a controller, wherein the first power amplifier is connected to the wavelength level adjuster;
A fiber amplifier, comprising a first power amplifier, a wavelength level adjuster, and a controller, wherein the first power amplifier is connected to the wavelength level adjuster;
wherein the controller comprises a first input end and a control output end, wherein the first input end is configured to receive input optical signal of the fiber amplifier, and wherein the control output end is configured to output a first amplification control signal to the first power amplifier, and output an adjustment control signal to the wavelength level adjuster;
wherein the controller comprises a first input end and a control output end, wherein: the first input end is configured to receive an input optical signal; and the control output end is configured to: output a first amplification control signal to the first power amplifier; and output an adjustment control signal to the wavelength level adjuster;
and wherein the wavelength level adjuster comprises a dispersion module, a wavelength level insertion loss adjustment module, and an aggregation module, and wherein the dispersion module, the wavelength level insertion loss adjustment module, and the aggregation module are sequentially connected; wherein the dispersion module is configured to perform spatial separation to obtain multiple single-wavelength signals; wherein the wavelength level insertion loss adjustment module is configured to perform power adjustment on each single-wavelength signal of the multiple single-wavelength signals based on the adjustment control signal; and wherein the aggregation module is configured to perform spatial aggregation on the multiple single-wavelength signals.
and wherein the wavelength level adjuster is configured to obtain multiple single-wavelength signals, and perform power adjustment on each wavelength of the multiple single-wavelength signals in a separate manner based on the adjustment control signal.


As can be seen above, claim 1 of the instant application is anticipated by claim 1 of U.S. Patent No. US 11128384 B2.

Regarding Claims 2-3, claims 2-3 of the instant application are anticipated by claim 1 of U.S. Patent No. US 11128384 B2. Specifically, Claim 2 of the instant Application recites the features “wherein the wavelength level adjuster is configured to perform insertion loss adjustment on each wavelength of the multiple single-wavelength signals in a separate manner”. This is anticipated by the features of claim 1 of U.S. Patent No. US 11128384 B2, “and wherein the wavelength level adjuster comprises a dispersion module, a wavelength level insertion loss adjustment module… wherein the dispersion module is configured to perform spatial separation to obtain multiple single-wavelength signals; wherein the wavelength level insertion loss adjustment module is configured to perform power adjustment on each single-wavelength signal of the multiple single-wavelength signals”. Likewise, Claim 3 of the instant Application recites the features “wherein the wavelength level adjuster is configured to generate different insertion loss values for different wavelengths”. This is anticipated by the features of claim 1 of U.S. Patent No. US 11128384 B2, “and wherein the wavelength level adjuster comprises a dispersion module, a wavelength level insertion loss adjustment module… wherein the dispersion module is configured to perform spatial separation to obtain multiple single-wavelength signals; wherein the wavelength level insertion loss adjustment module is configured to perform power adjustment on each single-wavelength signal of the multiple single-wavelength signals”.

Regarding Claims 4-11, claims 4-11 of the instant application are anticipated by claims 1-8 of U.S. Patent No. US 11128384 B2.

Regarding Claims 12-19, method claims 12-19 are drawn to a method of using an apparatus the same as that claimed in apparatus claims 1-11. Therefore, method claims 12-19 of the instant application are anticipated by claim 1-8 of U.S. Patent No. US 11128384 B2 for the same reason(s) as indicated above. Additionally, claims 12-19 of the instant application are also anticipated by method claims 9-14 of U.S. Patent No. US 11128384 B2. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636